DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims and Claim Numbering 
The preliminary amendment filed 08/04/2020 is acknowledged. Claims 1-19 are cancelled; claims 20-30 are new. The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution. When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). Misnumbered claim 25 (the second claim 25) has been renumbered 26. Claim 26 is renumbered 27; claim 27 is renumbered 28; claim 28 is renumbered 29; claim 29 is renumbered 30 and claim 30 is renumbered 31.
	No restriction is being imposed in this case. Claims 20-31 are under examination. 

Claim Interpretation
Claims 20-26, 30 and 31 encompass administration of a follicle stimulating hormone (FSH) composition. No particular FSH is recited, rather the limitation refers to the dose administered, which is stated in terms of its equivalency to a microgram dose of FSH. The instant specification discloses known commercially available FSH products, including human recombinant FSH expressed in CHO cells (p. 2, lines 17-23). The 
The present applicants have developed a human derived recombinant FSH...Recombinant FSH with a mixture of both α2,3 and α2,6-linked sialic acid was made by engineering a human cell line to express both rFSH and α2,3 sialyltransferase. The expressed product is highly acidic and carries a mix of both α2,3- and α2,6-linked sialic acids; the latter provided by the endogenous sialyl transferase activity. It was found that the type of sialic acid linkage, α2,3- or α2,6-, can have a dramatic influence on biological clearance of FSH. Recombinant FSH with a mixture of both α2,3 and α2,6-linked sialic acid has two advantages over rFSH expressed in conventional CHO cells: first the material is more highly sialylated due to the combined activities of the two sialyl-transferases; and secondly the material more closely resembles the natural FSH. This is likely to be more biologically appropriate compared to CHO cell derived recombinant products that have produce only a2,3 linked sialic acid...and have decreased sialic acid content. (Emphasis added by Examiner; citations omitted by Examiner).

Since claims 27-29 all recite α2,3-sialylation and α2,6-sialylation and CHO-derived rFSH products only have α2,3-linked sialylation and not α2,6-linked sialylation, claims 27-29 read upon a narrower FSH product. In contrast, claims 20-26, 30 and 31 read upon broader CHO-derived rFSH products disclosed in the instant specification.
Claim 24 recites “a dose of or equivalent to from greater than 12 to 24 µg FSH”. The “greater than” in this phrase is interpreted as modifying the “12”; for example, the range could be 12.01 to 24 µg FSH.

Effective Filing Date
Applicant’s claim for domestic benefit and foreign priority are noted (see pages 3-4 of the ADS). Under the AIA , the effective filing date of a claimed invention is the earlier of:
The actual filing date of the application;
OR
The filing date to which the application is entitled to a right of foreign priority or domestic benefit as to such claimed invention.
Note that with regard to claiming foreign priority, the foreign priority date is the effective filing date of the claimed invention IF
the foreign application supports the claimed invention under 112(a), AND
the applicant has perfected the right of priority by providing:
a certified copy of the priority application, and
a translation of the priority application (if not in English).

In the instant case, the certified copy of the foreign priority application is translated into English and supports the claimed invention under 112(a), therefore, the effective filing date of the instant application is 04/17/2015.
	

Claim Objections
Claim 20 is objected to because of the following informalities.  Claim 20 has no period (.) at the end of the claim. Appropriate correction is required.
Claims 21 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:



Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 depends from claim 20, and recites “wherein the method further comprises, prior to administering the FSH composition, identifying the patient as having variant Ser/Ser at position 680 of the FSH receptor”. Since claim 20 already recites a patient identified prior to treatment with FSH as having the Ser/Ser variant at position 680 of the FSH receptor, it is not clear how claim 23 further limits claim 20. Applicant may cancel the claim, amend the claim to place it in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Notice for all US Patent Applications filed on or after March 16, 2013: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20 and 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over Arce (WO 2013020996, published 02/14/2013—on IDS filed 08/04/2020) in view of Sheikha et al. (J Hum Reprod Sci. 2011; 4: 86-90; printable version available from https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3205539/?report=printable; 13 pages total—on IDS filed 08/04/2020). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Arce teaches a method of treating infertility comprising measuring the serum AMH level of a subject; and administering to the subject a daily dose of, or a dose equivalent to, 2-24 µg or 9-14 µg of a human derived recombinant FSH (see p. 5, whole page; p. 8, lines 1-etc. (see p. 9, lines 16-21), thus meeting the limitation in claim 25. Arce teaches that the rFSH of the invention may have 50% or less of the total sialylation being α2,6-sialylation, with preferences ranging 25-50%, 30-50% or 31-38% (see p. 11, lines 14-16), thus meeting the limitations of claims 27-29. In addition, Arce teaches that the rFSH may preferably include α2,3-sialylation in amounts ranging from 50-70%, 60-69% or 63-67%, thus meeting the limitations of claims 27-29.
The second factor to consider is to ascertain the differences between the prior art and the instant claims.  Arce does not teach identifying the patients as having a variant Ser/Ser mutation at position 680 of the FSH receptor as recited in instant claim 20 or an Asn/Asn or Asn/Ser mutation at position 680 as recited in instant claim 30. Sheikhha et al. teach that while women with either a Ser/Ser mutation or an Asn/Ser at position 680 of the FSH receptor have the same number of mature follicles as the Asn/Asn variant, the number of oocytes retrieved is lower (see Table 2 at p. 12 of the printable version). Sheikhha et al. also show that patients with the Asn/Ser genotype are more likely to respond abnormally to FSH stimulation protocols and that all of the patients with the Ser/Ser genotype respond abnormally (see Table 3 at p. 13 of the printable version). It is noted that in determining the polymorphism at position 680 of the FSHR, one having ordinary skill in the art would also identify patients with the Asn/Asn variant.

Thus the claims do not contribute anything non-obvious over the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 20 and 22-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,660,938. Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claim sets are drawn to administration of recombinant FSH that includes both α2,3 and α2,6 sialylation at the same dose in order to treat infertility. Both claim sets also recite the identification of variants at position 680 of the FSH receptor (Ser/Ser, Asn/Ser or Asn/Asn). The claims of the ‘938 patent recite that the patient has a serum AMH level <15 pmol/L, however, the greater detail about the patient population in the reference patent anticipates the more general recitation in instant claims 20 and 22-30.

Claims 20 and 22-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,694,052 in view of Sheikhha et al. (cited above). The claims of the ‘052 patent recite administration of recombinant FSH that includes both α2,3 and α2,6 sialylation at the same dose ranges, namely 11-13 µg or 0.09-0.19 µg/kg, in order to treat infertility. The differences between the claims sets are as follows. The claims of the ‘052 patent recite dose ranges based upon whether AMH levels are above or below 15 pmol/L. In addition, the claims do not teach identifying the patients as having a variant Ser/Ser mutation at position 680 of the .
It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention that the claims of the ‘052 patent could be modified adding a step to identify subjects as having the Ser/Ser or Asn/Ser FSHR genotype because these patients are likely to respond abnormally to FSH stimulation, either by poor response or hyper response (see Tables 2 and 3 of Sheikhha and colleagues). The person of ordinary skill in the art would have been motivated to identify such patients because Sheikhha identified a genetic polymorphism that pre-disposes women to respond poorly to standard FSH protocols. 

Claims 20 and 22-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,624,953 in view of Sheikhha et al. (cited above). The claims of the ‘953 patent recite administration of recombinant FSH that includes both α2,3 and α2,6 sialylation at the same dose ranges, .
It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention that the claims of the ‘953 patent could be modified adding a step to identify subjects as having the Ser/Ser or Asn/Ser FSHR genotype because these patients are likely to respond abnormally to FSH stimulation, either by poor response or hyper response (see Tables 2 and 3 of Sheikhha and colleagues). The person of ordinary skill in the art would have been motivated to identify such patients because Sheikhha identified a genetic polymorphism that pre-disposes women to respond poorly to standard FSH protocols. 

s 20 and 22-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-41 of copending Application No. 17/285,314 in view of Sheikkha et al. (cited above). The claim sets are drawn to administration of recombinant FSH that includes both α2,3 and α2,6 sialylation at the same doses in order to treat infertility. The claims of the reference application recite doses that include 15 µg; a minimum daily of 6 µg, and a maximum daily of 24 µg, thus falling within, touching or containing the ranges recited in the instant claims. The differences between the claims sets are as follows. The claims of the ’314 application do not recite identifying the patients as having a variant Ser/Ser mutation at position 680 of the FSH receptor as recited in instant claim 20 or an Asn/Asn or Asn/Ser mutation at position 680 as recited in instant claim 30. Sheikhha et al. teach that while women with either a Ser/Ser mutation or an Asn/Ser at position 680 of the FSH receptor have the same number of mature follicles as the Asn/Asn variant, the number of oocytes retrieved is lower (see Table 2 at p. 12 of the printable version). Sheikhha et al. also show that patients with the Asn/Ser genotype are more likely to respond abnormally to FSH stimulation protocols and that all of the patients with the Ser/Ser genotype respond abnormally (see Table 3 at p. 13 of the printable version). It is noted that in determining the polymorphism at position 680 of the FSHR, one having ordinary skill in the art would also identify patients with the Asn/Asn variant.
It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention that the claims of the ‘314 application could be modified adding a step to identify subjects as having the Ser/Ser or Asn/Ser FSHR genotype because these patients are likely to respond abnormally to FSH stimulation, either by poor . 
This is a provisional nonstatutory double patenting rejection.

Closest Prior Art
Nelson et al. (Human Reproduction, 2009; 24: 867-875—on IDS filed 08/04/2020) teach an ovarian stimulation protocol for treating infertility in an assisted reproduction environment, wherein anti-Mullerian hormone (AMH) is measured and patients are stratified according to the results into four groups:
(i)    AMH < pmol/L
(ii)    AMH 1 to <5 pmol/L
(iii)    AMH 5 to<15 pmol/L and
(iv)    AMH >15 pmol/L

See p. 868, right column under “Materials and Methods” of Nelson and colleagues. See also Table I at p. 869 of Nelson et al., which states that for women having AMH levels below 15 pmol/L, FSH doses should start at 225 IU (i.e., 16.5 µg) and for women having AMH levels above 15 pmol/L AMH, FSH doses should start at 150 IU (i.e., 11 µg). Nelson reports that women treated at Centre I in the high AMH category (above 15 pmol/L) were hospitalized for OHSS at a nearly 14% rate (see p. 871, Table III). The difference in protocols between Centre I and II was the type of GnRH used (agonist vs. antagonist, respectively), rather than FSH dosage. Nelson et al. conclude that knowing a patient’s potential responsiveness to controlled ovarian stimulation allows for individualized protocols that optimize treatment; for instance GnRH antagonist in 
Regarding the teachings of Arce, claims 21 and 31 recite patients identified prior to treatment as having serum AMH levels of 15-44.9 pmol/L. Arce teaches that women with both low and high AMH levels benefit significantly from a daily dose of 12 µg of FE 999049 (see p. 5), which overlaps with the dosage ranges recited in the claims. Nevertheless, the protocol by Arce requires the measurement of AMH levels in order to determine whether a woman is a low or high responder, which in turn is used to determine dose. For instance, a high responder, as per the teachings of Arce, is a patient in whom AMH levels are [Symbol font/0xB3] 15 pmol/L, and such a patient should be administered “a daily dose or dose equivalent to 5 to 12.5 µg, for example 6 to 10.5 µg [of] human derived recombinant FSH.” See p. 5, lines 21-22 of Arce. Thus, the teachings of Arce is that the AMH level is used to determine dose.
The prior art of Sheikhha et al. teaches that women with a Ser/Ser mutation at
position 680 of the FSH receptor do not respond normally to FSH stimulation, with
46.7% of these women having poor response and 53.3% having excessive response
(see abstract; p. 6 of the printable pdf). Further, Sheikhha et al. teach that to a lesser
degree, women with an Asn/Ser mutation can also result in either a too low or too high
response (see p. 7 of the printable pdf). Thus, Sheikhha et al. teach that the gene
polymorphism at position 680 of FSHR is associated with variations in how patients
respond to FSH stimulation, but does not by itself predict whether a patient is a high or low responder. Indeed, the prior art of Sheikhha et al. does not teach or suggest how to predict whether a response to FSH stimulation will be too high or too low based upon a 
	 
Conclusion
Claims 2 and 22-30 are rejected; claims 21 and 31 are objected to.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zalata et al. (Andrologia, 2008; 40: 392-397) teaches that decreased seminal AMH levels in males is “associated with the Asn/Ser and Ser/Ser variants of FSHR (N680S) gene [rather] than with Asn/Asn” (see p. 396, left column, penultimate paragraph). The abstract by Salim et al. (“Polycystic ovary syndrome and peripheral anti-Müllerian hormone levels in relation to follicle stimulating hormone receptor polymorphisms” in Human Fertility, (June 2011) Vol. 14, No. 2, pp. 63. Abstract Number: P086. Meeting Info: 7th Biennial Conference of the UK Fertility Societies: The Association of Clinical Embryologists, British Fertility Society and the Society for Reproduction and Fertility) discloses patterns in ovulation induction by clomiphene citrate response, FSHR mutations, polycystic ovary syndrome (PCOS) and AMH levels. Salim et al. report that women with PCOS who are unresponsive to clomiphene citrate are more likely (53%) to have the Asn/Ser FSHR variant than either the Ser/Ser or Asn/Asn variants, although it was not statistically significant. Salim et al. also teach “[a]fter controlling for the AMH levels, the frequency of Asn/Ser genotype was greater .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649